United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                          July 8, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                            Charles R. Fulbruge III
                                                                                          Clerk
                                      No. 04-11501
                                 _____________________

UNITED STATES OF AMERICA
                       Plaintiff - Appellee

    v.
ARTURO ESQUIVEL-GUILLEN
                       Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Northern District of Texas, Dallas
                           ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1


       IT    IS   ORDERED       that    the     parties’      joint      motion      to    vacate

sentence is GRANTED.

       IT IS FURTHER ORDERED that the parties’ joint motion to

remand case for resentencing is GRANTED.



       IT IS FURTHER ORDERED that the parties’ joint motion to

extend time to file appellant’s brief is DENIED AS UNNECESSARY.




       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.